DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okada et al. (U.S. Pub. No. 2009/0087038), hereinafter “Okada”.
Regarding claim 1, Okada teaches:
An image processing apparatus (See the Abstract.) comprising: 
at least one processor or circuit configured to function as the following units (See [0061].): 
an analysis unit configured to select one among a plurality of dictionary data items, and by using the selected dictionary data, to perform analysis of an obtained image (See Figs. 19-22 and [0169]: “FIG. 19 illustrates similarity calculation dictionaries used to calculate similarity of a target face. In this example, a similarity calculation dictionary is selected according to the determined generation-related facial attribute.”), 
wherein the plurality of dictionary data items includes at least first dictionary data (See specific dictionaries 702-710 in Fig. 16.) and second dictionary data (See general dictionary 701 in Fig. 16.), and 
the analysis unit, even in a case where a detection score for the photographic subject obtained using the first dictionary data is lower than a threshold or the photographic subject cannot be detected using the first dictionary data, performs image analysis again by using the first dictionary data (See specific dictionary use in Fig. 22 and [0177]: “If the similarity calculation using the glasses dictionary 710 is performed and completed, another selection is made as to whether further similarity calculation using the facial hair dictionary 709 is to be performed or the similarity calculation is to be terminated, depending on the determined facial attribute related to the presence or absence of facial hair.” The thresholds and determination of “ambiguous”, “not be intended image”, and “to be intended image” in Fig. 25 are applied to these specific dictionaries.), and 
in a case where a detection score for the photographic subject obtained using the second dictionary data is lower than a threshold or the photographic subject cannot be detected using the second dictionary data, performs image analysis again by using dictionary data different to the second dictionary data (See general dictionary use in Fig. 22 and [0177]: “For example, as illustrated in FIG. 22, the general dictionary 701 is initially used regardless of the determined facial attribute. After completion of similarity calculation using the general dictionary 701, a selection is made as to whether further similarity calculation using the glasses dictionary 710 is to be performed or the similarity calculation is to be terminated, depending on the determined facial attribute related to the presence or absence of glasses.” According to [0150], since “[t]he general dictionary 701 holds only reference data that is obtained by averaging all attributes including age and sex, and thus is best suited for typical faces”, the examiner considers that the claimed condition where “the photographic subject cannot be detected using the second dictionary data” is met.).

Regarding claim 2, Okada teaches:
The image processing apparatus according to claim 1, wherein the dictionary data different to the second dictionary data is the first dictionary data (See the above distinction made between the general dictionary and the specific dictionaries in Fig. 16.).

Regarding claim 3, Okada teaches:
The image processing apparatus according to claim 1, wherein the analysis unit, by using set dictionary data, detects a photographic subject included in the obtained image (See S919 in Fig. 24 and S932 in Fig. 25.).

Regarding claim 4, Okada teaches:
The image processing apparatus according to claim 1, wherein the selection unit, based on an instruction by a user, selects one dictionary data item (See [0095]: “Specifically, registration is performed if the user gives an instruction to register facial feature information of a specific person or if it is determined inside the image pickup apparatus 100 that a predetermined condition for face registration is satisfied. This registration processing will be described in detail below with reference to FIG. 28.”).

Regarding claim 5, Okada teaches:
The image processing apparatus according to claim 1, wherein the analysis unit in a case where a detection score for the photographic subject obtained using the second dictionary data is lower than a threshold or the photographic subject cannot be detected using the second dictionary data, performs image analysis again by using the dictionary data different to the second dictionary data and the second dictionary data (See [0177].).

Regarding claim 6, Okada teaches:
The image processing apparatus according to claim 1, wherein the dictionary data different to the second dictionary data is the first dictionary data (See the above distinction made between the general dictionary and the specific dictionaries in Fig. 16.).

Claim 16 is met by Okada for the reasons given in the treatment of claim 1. Okada further teaches:
An image processing method (See the Abstract.) comprising:

Claim 18 is met by Okada for the reasons given in the treatment of claim 1. Okada further teaches:
A non-transitory computer-readable storage medium on which a program for enabling a computer to function as each unit of an image processing apparatus is stored, the image processing apparatus comprising: at least one processor or circuit configured to function as the following units (See the Abstract.):


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Pub. No. 2009/0087038) in view of Uchiyama et al. (U.S. Pub. No. 2016/0004935), hereinafter “Uchiyama”.
Claim 7 is met by the combination of Okada and Uchiyama, wherein
-Okada teaches:
The image processing apparatus according to claim 1, wherein 
-Okada does not disclose the following; however, Uchiyama teaches:
the dictionary data is dictionary data acquired by machine learning (See [0024]: “The dictionary storage unit 105 stores object detector dictionaries learned beforehand in plural existing scenes. In other words, the dictionary storage unit 105 stores plural object detector dictionaries learned in the scenes taken by the group of other cameras. In the present embodiment, it is assumed that M dictionaries learned in M scenes are stored. Also, it is assumed in the present embodiment that as a classifier dictionary learned in Real AdaBoost, each dictionary is made up of plural lookup tables which make up a weak classifier. Note that although it is assumed that the dictionaries belong to classifiers learned in Real AdaBoost, the dictionaries may be based on another learning method or classifier.”).
-Motivation to combine:
Okada and Uchiyama together teach the limitations of claim 7. Uchiyama is directed to a similar field of art (learning and storing of dictionaries for object detection). Therefore, Okada and Uchiyama are combinable. Modifying the system and method of Okada by adding the capability of acquiring the dictionary data by machine learning, as taught by Uchiyama, would yield the expected and predictable result of covering a diversity of photography scenes and appearances of detection objects to improve detection performance. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Okada and Uchiyama in this way.

Claim 8 is met by the combination of Okada and Uchiyama, wherein
-Okada teaches:
An image processing apparatus (See the Abstract.) comprising: 
at least one processor or circuit configured to function as the following units (See [0061].): 
a detection unit configured to, by referencing dictionary data…corresponding to a target photographic subject to be detected in an obtained image, detect the target photographic subject (See Figs. 19-22 and [0169]: “FIG. 19 illustrates similarity calculation dictionaries used to calculate similarity of a target face. In this example, a similarity calculation dictionary is selected according to the determined generation-related facial attribute.”)
a selection unit configured to select one of a plurality of dictionary data items corresponding to the target photographic subject (See Figs. 19-22 and [0169]: “FIG. 19 illustrates similarity calculation dictionaries used to calculate similarity of a target face. In this example, a similarity calculation dictionary is selected according to the determined generation-related facial attribute.”); and 
a control unit configured to, in a case where a detection evaluation value in a case where the photographic subject is detected by using the dictionary data selected by the selection unit is lower than a predetermined value, control the detection unit to detect the target photographic subject by using the selected dictionary data and dictionary data different to the selected dictionary data (See general dictionary use in Fig. 22 and [0177]: “For example, as illustrated in FIG. 22, the general dictionary 701 is initially used regardless of the determined facial attribute. After completion of similarity calculation using the general dictionary 701, a selection is made as to whether further similarity calculation using the glasses dictionary 710 is to be performed or the similarity calculation is to be terminated, depending on the determined facial attribute related to the presence or absence of glasses.”), 
wherein the plurality of dictionary data items include general purpose dictionary data and a plurality of dedicated dictionary data items (See specific dictionaries 702-710 and general dictionary 701 in Fig. 16.), and 
each of the plurality of dedicated dictionary data items are dictionary data for which, in a case where the target photographic subject is in a condition respectively corresponding to the dedicated dictionary data, a probability that it is possible to detect the target photographic subject is higher than with the general purpose dictionary data, and the general purpose dictionary data is dictionary data by which it is possible to detect the target photographic subject in more conditions than with each of the plurality of (See [0150]: “The general dictionary 701 holds only reference data that is obtained by averaging all attributes including age and sex, and thus is best suited for typical faces. On the other hand, the child dictionary 702 to glasses dictionary 710 in the similarity-calculation-reference-data holding unit 361 each are created by learning for a predetermined facial attribute only, and hold reference data best suited for the predetermined facial attribute.”).
-Okada does not disclose the following; however, Uchiyama teaches:
by referencing dictionary data acquired by machine learning corresponding to a target photographic subject to be detected in an obtained image (See [0024]: “The dictionary storage unit 105 stores object detector dictionaries learned beforehand in plural existing scenes. In other words, the dictionary storage unit 105 stores plural object detector dictionaries learned in the scenes taken by the group of other cameras. In the present embodiment, it is assumed that M dictionaries learned in M scenes are stored. Also, it is assumed in the present embodiment that as a classifier dictionary learned in Real AdaBoost, each dictionary is made up of plural lookup tables which make up a weak classifier. Note that although it is assumed that the dictionaries belong to classifiers learned in Real AdaBoost, the dictionaries may be based on another learning method or classifier.”)
-Motivation to combine:
Okada and Uchiyama together teach the limitations of claim 8. Uchiyama is directed to a similar field of art (learning and storing of dictionaries for object detection). Therefore, Okada and Uchiyama are combinable. Modifying the system and method of Okada by adding the capability of referencing dictionary data acquired by machine learning corresponding to a target photographic subject to be detected in an obtained image, as taught by Uchiyama, would yield the expected and predictable result of covering a diversity of photography scenes and 

Claim 9 is met by the combination of Okada and Uchiyama, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 8, wherein 
-And Uchiyama further teaches:
the dictionary data is data that defines a detection processing parameter acquired by machine learning (See [0024]: “The dictionary storage unit 105 stores object detector dictionaries learned beforehand in plural existing scenes. In other words, the dictionary storage unit 105 stores plural object detector dictionaries learned in the scenes taken by the group of other cameras. In the present embodiment, it is assumed that M dictionaries learned in M scenes are stored. Also, it is assumed in the present embodiment that as a classifier dictionary learned in Real AdaBoost, each dictionary is made up of plural lookup tables which make up a weak classifier. Note that although it is assumed that the dictionaries belong to classifiers learned in Real AdaBoost, the dictionaries may be based on another learning method or classifier.”).
-Motivation to combine:
	See the motivation to combine in the treatment of claim 7.

Claim 10 is met by the combination of Okada and Uchiyama, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 8, wherein 
-And Okada further teaches:
the selection unit selects one of the plurality of dedicated dictionary data items (See S952 in Fig. 26.).

Claim 11 is met by the combination of Okada and Uchiyama, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 10, wherein 
-And Okada further teaches:
the control unit, in a case where the detection evaluation value in the case where the photographic subject is detected by using the one of the plurality of dedicated dictionary data items selected by the selection unit is lower than a predetermined value, controls the detection unit to detect the target photographic subject by using the selected dedicated dictionary data and the general purpose dictionary data (See [0150] and [0177].).

Claim 12 is met by the combination of Okada and Uchiyama, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 11, wherein 
-And Okada further teaches:
the control unit controls the detection unit so use the selected dedicated dictionary data and general purpose dictionary data alternatingly for each one frame (See Figs. 19-22 and [0177].).

Claim 14 is met by the combination of Okada and Uchiyama, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 8, wherein 
-And Okada further teaches:
the dedicated dictionary data is dictionary data that is divided by at least one of a posture of a photographic subject (See [0150]: “Examples of the dictionaries held in the similarity-calculation-reference-data holding unit 361 include a general dictionary 701, a child dictionary 702, an adult dictionary 703, an eye-closed dictionary 704, an eye-open dictionary 705, a rightward-directed-face dictionary 706, a forward-directed-face dictionary 707, a leftward-directed-face dictionary 708, a facial hair dictionary 709, and a glasses dictionary 710.”), a number of photographic subjects, overlapping of photographic subjects, and the existence/absence or type of a decoration corresponding to a photographic subject.

Claim 17 is met by the combination of Okada and Uchiyama for the reasons given in the treatment of claim 8. Okada further teaches:
An image processing method (See the Abstract.) comprising:

Claim 19 is met by the combination of Okada and Uchiyama for the reasons given in the treatment of claim 8. Okada further teaches:
A non-transitory computer-readable storage medium on which a program for enabling a computer to function as each unit of an image processing apparatus is stored, the image processing apparatus comprising: at least one processor or circuit configured to function as the following units (See the Abstract.)
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Pub. No. 2009/0087038) in view of Uchiyama (U.S. Pub. No. 2016/0004935), in view of Yagasaki (U.S. Patent No. 5,901,255).
Claim 13 is met by the combination of Okada, Uchiyama, and Yagasaki, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 11, wherein 
-The combination of Okada and Uchiyama does not explicitly disclose the following; however, Yagasaki teaches:
the control unit, in a case where the detection evaluation value in a case where the photographic subject is detected by using the general purpose dictionary data is less than a predetermined value, controls the detection unit to detect the target photographic subject without using any of the plurality of dedicated dictionary data items, and by using the general purpose dictionary data (See S902 to S906 to S909 (using only the first dictionary), which bypasses S907 and S908 (which ignores the second dictionary) in Fig. 9.).
-Motivation to combine:
Okada, Uchiyama, and Yagasaki together teach the limitations of claim 13. Yagasaki is directed to a similar field of art (pattern recognition by selection of dictionaries). Therefore, Okada, Uchiyama, and Yagasaki are combinable. Modifying the system and method of Okada and Uchiyama by adding the capability of, in a case where the detection evaluation value in a case where the photographic subject is detected by using the general purpose dictionary data is less than a predetermined value, controlling the detection unit to detect the target photographic subject without using any of the plurality of dedicated dictionary data items, and by using the general purpose dictionary data, as taught by Yagasaki, would yield the expected and predictable result of reduced computational cost when unnecessary. Therefore, it would have 

Claim 15 is met by the combination of Okada, Uchiyama, and Yagasaki, wherein
-The combination of Okada and Uchiyama teaches:
The image processing apparatus according to claim 8, wherein 
-The combination of Okada and Uchiyama does not disclose the following; however, Yagasaki teaches:
the control unit, in a case where a detection evaluation value in a case where the photographic subject is detected by using dictionary data selected by the selection unit is greater than or equal to a predetermined value, controls the detection unit to detect the target photographic subject by using the selected dictionary data (See S906, S907, S908 in Fig. 9.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 13.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661